       Case 20-30602 Document 126-3 Filed in TXSB on 03/19/20 Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 In Re:                                               §
                                                      §
 HIGH MESA, INC., et al.,                             §         Case No. 20-30602
                                                      §         (Chapter 7)
       Debtors.                                       §         (Jointly Administered)
                                                      §
                                                      §


           ORDER AUTHORIZING THE TRUSTEE TO EMPLOY
TRUSTEE’S APPLICATION TO EMPLOY MACCO RESTRUCTURING GROUP, LLC
                      AS FINANCIAL ADVISOR

          The Court has considered the Trustee’s Application to Employ MACCO Restructuring Group, LLC

as Financial Advisor pursuant to Section 327(a), 327(d) and 330, the declaration of Drew McManigle in

support of the application, and any objections or responses filed in respect of the application, and the

record in this case. The Court finds that (a) notice of the application was adequate; (b) MACCO

Restructuring Group, LLC is a disinterested person as defined in the Bankruptcy Code and holds no

interest adverse to the trustee, the debtors, their estate, the United States trustee or other parties-in-

interest in this case; (c) good cause exists to grant the application; (d) granting the application is in the

best interest of the estate.

          It is hereby ORDERED that:

          1.     Christopher Murray, as trustee of the estate of the Debtors in these cases, is authorized

to employ MACCO Restructuring Group, LLC effective February 18, 2020.

          2.     MACCO Restructuring Group, LLC’s fees and reimbursement of expenses are subject

to application to and approval by the Court.
       Case 20-30602 Document 126-3 Filed in TXSB on 03/19/20 Page 2 of 2



        3.      MACCO is hereby authorized to record its time in contemporaneous records setting

forth the exact number of hours worked each day by each professional in a single entry, with a

description of the general tasks and issues on which such professional was engaged that day, and an

estimate of the approximate time devoted to such tasks and issues. The Court finds this billing method

as being in substantial compliance with any applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and the guidelines established by the U.S. Trustee.

        4.      MACCO shall submit monthly invoices to the Trustee. Such invoices shall, at a

minimum: (i) contain a summary of the services provided, (ii) identify the compensation earned by

each executive and staff, and (iii) provide an itemization of expenses.

        5.      The Court shall retain jurisdiction to hear and determine all matters arising from the

implementation of this Order.
